PER CURIAM.
Appellant, Casey Seaman, appeals the trial court's order finding him in indirect civil contempt, arguing, inter alia , that the trial court failed to comply with Florida Family Law Rule of Procedure 12.615(c)(2)(B). Appellant asserts that because *1266he was not present at the contempt hearing, the trial court erred when it found that he had a present ability to pay and that his failure to pay was willful. We agree and note that Appellee properly concedes error on this point.
We therefore reverse the order finding Appellant in indirect civil contempt and remand for the trial court to consider Appellant's present ability to pay and willfulness in compliance with the procedure set forth in rule 12.615(c)(2)(B).
REVERSED and REMANDED.
COHEN, EISNAUGLE and SASSO, JJ., concur.